Citation Nr: 9913114
Decision Date: 05/13/99	Archive Date: 06/24/99

DOCKET NO. 95-22 213               DATE MAY 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUES

1. Entitlement to benefits under 38 U.S.C. 1151 for residuals of a
motor vehicle accident on October 15, 1992 as a result of
participation in a Veterans Affairs vocational rehabilitation
program.

2. Entitlement to a permanent total rating for service-connected
post traumatic stress disorder (PTSD).

(The issue of entitlement to fee basis outpatient care, which is
also before the Board, will be addressed in a separate decision of
the Board).

REPRESENTATION

Appellant represented by: The American Legion 

WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and a therapist

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service in the United States Marine
Corps from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board)
from a May 1995 rating decision of the Newark, New Jersey Regional
Office (RO) of the Department of Veterans Affairs (VA) which denied
benefits under 38 U.S.C.A. 1151 for residuals of injuries sustained
in a motor vehicle.accident on October 15, 1992 as a result of
participation in a VA vocational rehabilitation program; and a
November 1996 rating decision which denied a permanent total rating
for service-connected PTSD.

In May 1997, the Board remanded the case to the RO so the veteran
could be scheduled for a personal hearing before a traveling member
of the Board. He testified at a hearing in August 1997; however,
the tape did not properly record. Therefore, in August 1998, the
case was again returned to the RO so another hearing could be
scheduled. The hearing was conducted in October 1998 and the case
is now ready for appellate review.

The veteran submitted evidence directly to the Board at his
personal hearing in October 1998 with a waiver of RO consideration
in accordance with 38 C.F.R. 20.1304.

2 - 

The issue of entitlement to a permanent total rating for service-
connected PTSD will be addressed in the Remand that follows this
decision.

In November 1991, in another case, the United States Court of
Appeals for Veterans Claims (Court) (known as the United States
Court of Veterans Appeals prior to March 1, 1999) invalidated 38
C.F.R. 3.358(c)(3). Gardner v. Derwinski, 1 Vet. App. 584 (1991).
The Court's decision was affirmed by the United States Court of
Appeals for the Federal Circuit (Federal Circuit) in Gardner v.
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and subsequently appealed to
the United States Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision in
Gardner, affirming the decisions of the Court and the Federal
Circuit. Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 (1994).
Thereafter, the Secretary of Veterans Affairs (Secretary) sought an
opinion from the United States Attorney General as to the full
extent to which benefits were authorized under the Supreme Court's
decision. On March 16, 1995, interim regulations were published
deleting the fault or accident provision of 38 C.F.R. 3.358 in
order to conform the regulations to the Supreme Court's decision.
The final regulatory amendments were adopted on May 23, 1996, and
codified at 38 C.F.R. 3.358(c) (1998).

The Board notes that, during the pendency of the instant appeal,
the Departments of Veterans Affairs and Housing and Urban
Development, and Independent Agencies Appropriations Act, 1997
(Act), Pub. L. No. 104-204, 422(a), 110 Stat. 2874, 2926 (1996),
was enacted. In pertinent part, this Act amended 38 U.S.C. 1151
with regard to what constitutes a "qualifying additional
disability" susceptible of compensation. However, the Act specifies
that the amendments to 38 U.S.C. 1151 are effective for appeals
filed on or after October 1, 1997. Hence, they are not applicable
in this case.

3 - 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran's motor vehicle accident on October 15, 1992 was
incident to his participation in the VA's vocational rehabilitation
program and did not result from a required learning activity or
essential function within the scope of the vocational
rehabilitation course.

CONCLUSION OF LAW

Benefits under 38 U.S.C.A. 1151 for residuals of injuries sustained
in a motor vehicle accident on October 15, 1992 as a result of
participation in a course of vocational rehabilitation are not
warranted. 38 U.S.C.A. 1151 (West 1991); 38 C.F.R. 3.358(c)(1),
(5), 3.800 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Vocational rehabilitation records reveal that, under Chapter 31,
the veteran was enrolled in a course of study at East Stroudsburg
University beginning in the Fall of 1991. He was pursuing a
Bachelor of Arts degree in Communications/Media Studies with the
goal of becoming a Public Relations Specialist. On October 15,
1992, while traveling to his classes, the veteran was involved in
a motor vehicle accident. A dog ran into the road and collided with
his motorcycle. The accident report revealed that the vehicle fell
on its right side and skidded for approximately 90 feet until it
stopped. The veteran sustained bruised fibs, a broken clavicle, a
severe concussion, as well as bruises and contusions.

4 -

At a personal hearing in August 1995, the veteran and his wife
testified that he was one semester away from graduation when the
motorcycle accident occurred in October 1992. He eventually
completed the program in 1994.

In a December 1995 memorandum, the veteran's VA vocational
rehabilitation counselor reported that job placement services for
the veteran had been discontinued at that point because his level
of anxiety prevented him from handling the stress involved with job
interviews.

In a November 1996 statement, the veteran asserted that the daily
travel to his classes at East Stroudsburg University was part of
the individualized training program of vocational rehabilitation
because it was a required learning activity. He always traveled the
same route at the same times for the exclusive purpose of attending
classes.

At a personal hearing before a traveling member of the Board in
October 1998, the veteran and his wife testified that he was
traveling on his motorcycle to his classes at East Stroudsburg
University on October 15, 1992 when a dog ran into the road and
collided with him. He sustained severe injuries including bruised
ribs, a broken clavicle, a concussion, and bruises and contusions.
He related that he was enrolled in classes at the university as
part of his participation in the VA's vocational rehabilitation
program. He asserted that the travel to and from his classes was a
required learning activity because he had to learn how to get from
point A to point B in the proper amount of time. The veteran's
representative contended that an individual had to attend the
classes on a regular basis in order to complete the program.
Therefore, the travel should be considered part of the program.

II. Analysis

In pertinent part, 38 U.S.C.A. 1151 provides that, where any
veteran shall have suffered an injury, or an aggravation of an
injury, as the result of hospitalization, medical or surgical
treatment, or the pursuit of a course of vocational rehabilitation
and not the result of such veteran's own willful misconduct, and
such injury or

5 - 

aggravation results in additional disability to such veteran,
compensation shall be awarded in the same manner as if such
disability were service connected.

The regulation implementing that statute, 38 C.F.R. 3.358, provides
in part that in determining whether such additional disability
resulted from a disease or injury or an aggravation of an existing
disease or injury suffered as a result of vocational rehabilitation
training, hospitalization, medical or surgical treatment, or
examination it will be necessary to show that the additional
disability is actually the result of such disease or injury or an
aggravation of an existing disease or injury and not merely
coincidental therewith. 38 C.F.R. 3.358(c).

Compensation for disability resulting from the pursuit of
vocational rehabilitation is not payable unless there is
established a direct (proximate) causal connection between the
injury or aggravation of an existing injury and some essential
activity or function which is within the scope of the vocational
rehabilitation course, not necessarily limited to activities or
functions specifically designated by the VA in the individual case,
since ordinarily it is not to be expected that each and every
different function and act of a veteran pursuant to his course of
training will be particularly specified in the outline of the
course or training program. In determining whether the element of
direct or proximate causation is present, it remains necessary for
a distinction to be made between an injury arising out of an act
performed in pursuance of the course of training, that is, a
required "learning activity," and one arising out of an activity
which is incident to, related to, or coexistent with the pursuit of
the program of training. For a case to fall within the statute
there must have been sustained an injury which, but for the
performance of a "learning activity" in the prescribed course of
training, would not have been sustained. 38 C.F.R. 3.358(c)(5).

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court
concluded that compensation under 38 U.S.C.A. 1151 may be awarded
for an increase in disability that is the result of action by the
VA, not from a coincidental event.

6 - 

An April 7, 1997 VA General Counsel Opinion related to benefits
under 38 U.S.C.A. 1151 for disability incurred as a result of
participation in a vocational rehabilitation program noted that,
for a case to fall within the statute, there must have been
sustained an injury which, but for the performance of a "learning
activity" in the prescribed course of training, would not have been
sustained. See VAOPGCPREC 7-97.

The record indicates that the veteran was participating in a course
of vocational rehabilitation through the VA. He was enrolled in a
degree program at East Stroudsburg University with the goal of
obtaining employment as a public relations specialist. He was
traveling to his classes at the university on October 15, 1992 when
he was involved in a motor vehicle accident. He sustained severe
injuries including bruised ribs, a broken clavicle and a
concussion. These facts are undisputed. The veteran and his
representative assert that the travel to and from classes was a
required and individualized part of the veteran's vocational
rehabilitation program because he had to attend the classes in
order to complete the program. The veteran further contends that
the travel was a required learning activity because he had to learn
how to get from point A to point B in the proper amount of time. As
such, benefits under 38 U.S.C.A. 1151 for residuals of the injuries
he sustained in the accident should be granted.

However, the Board disagrees. In considering the facts of this case
in light of the General Counsel opinion and Court precedent noted
above, the Board finds that injuries the veteran sustained in the
motor vehicle accident on October 15, 1992 may not be considered to
be the result of his participation in vocational rehabilitation
training because they arose out of an activity, i.e., the travel to
classes, which was incident to, or coexistent with, the pursuit of
the program of training. While the veteran was required to attend
classes as part of his vocational rehabilitation program it may not
be concluded that his travel to those classes was an implicit part
of the prescribed program such that it would fall within the
purview of 38 U.S.C.A. 1151. The act of traveling to and from
classes does not constitute a required "learning activity" within
the scope of a course of vocational rehabilitation. The veteran was
not learning to ride a motorcycle as part of the

- 7 - 

vocational rehabilitation program. He was also not required to ride
the motorcycle. He was attending classes at a university with the
goal of securing employment as a public relations specialist. His
travel to the campus to attend the required classes in pursuit of
that goal is an activity which is incident to, or coexistent with,
the pursuit of that training program. Hence, there is no direct
causal connection between the injuries the veteran sustained in the
motorcycle accident and an essential activity or function within
the scope of the vocational rehabilitation course. Therefore, the
Board concludes that benefits under 38 U.S.C.A.  1151 for residuals
of injuries sustained in a motor vehicle accident on October 15,
1992 as a result of participation in a course of vocational
rehabilitation are not warranted.

ORDER

Benefits under 38 U.S.C.A. 1151 for residuals of injuries sustained
in a motor vehicle accident on October 15, 1992 as a result of
participation in a course of vocational rehabilitation are denied.

REMAND

Presently, the veteran's service-connected PTSD is rated totally
disabling. The veteran asserts that the total rating should be
granted on a permanent basis.

On VA examination in October 1996, the veteran was diagnosed with
PTSD. It was noted that he was unemployable due to the condition.
His prognosis for improvement was not reported.

In an undated letter, Seth Ersner-Hershfield, Ph.D., the veteran's
private psychologist, reported that the veteran's PTSD rendered him
permanently incapable of work. His condition had worsened since the
motor vehicle accident. He was in constant pain and exhibited
depression and anxiety. Dr. Ersner-Hershfield concluded that
recovery from these conditions was remote if not impossible.

8 - 

In an October 1998 letter, Ravi Baliga, M.D., the veteran's private
psychiatrist reported that various antidepressants had only led to
partial improvement in the veteran's condition. However, his
inability to obtain gainful employment as well as the persistent
pain from his injuries, made the long-term prognosis very poor. Dr.
Baliga concluded that the veteran's ability to return to full-time
employment in the foreseeable future did not appear good.

Permanence of total disability will be taken to exist when such
impairment is reasonably certain to continue throughout the life of
the disabled person. The permanent loss or loss of use of both
hands, or of both feet, or of one hand and one foot, or of the
sight of both eyes, or becoming permanently helpless or bedridden
constitutes permanent total disability. Diseases and injuries of
long standing which are actually totally incapacitating will be
regarded as permanently and totally disabling when the probability
of permanent improvement under treatment is remote. Permanent total
disability ratings may not be granted as a result of any incapacity
from acute infectious disease, accident, or injury, unless there is
present one of the recognized combinations or permanent loss of use
of extremities or sight, or the person is in the strict sense
permanently helpless or bedridden, or when it is reasonably certain
that a subsidence of the acute or temporary symptoms will be
followed by irreducible totality of disability by way of residuals.
38 C.F.R. 3.340(b).

The veteran's total rating was based on his PTSD only. The VA
examination in October 1996 did not address the issue of whether
the veteran's condition would be reasonably certain to continue
throughout his life. There was also no comment on the question of
whether the probability of permanent improvement of his PTSD was
remote. Hence, the Board finds that additional development is
necessary to clarify the matter. Accordingly, the matter is
REMANDED to the RO for the following:

1. The veteran should be provided.the opportunity to supplement the
record with additional statements from his private psychologist and
psychiatrist.

- 9 - 

2. The RO should schedule the veteran for a VA psychiatric
examination. The examiner should ascertain whether the veteran's
total impairment from PTSD is reasonably certain to continue
throughout his life and/or whether the probability of permanent
improvement of the condition under treatment is remote. If the
veteran disagrees with any contrary opinion of record, he/she
should so indicate and give the reasons therefor.

3. Following completion of the above, the RO should readjudicate
the veteran's claim for entitlement to a permanent total rating for
his PTSD. If the benefit sought remains denied, the veteran and his
representative should be furnished an appropriate supplemental
statement of the case, and given an opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration, if appropriate. The veteran need take no
action until he is notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

Iris S. Sherman 
Member, Board of Veterans' Appeals 

